Citation Nr: 0214760	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-02 566A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama 

THE ISSUE

Entitlement to payment or reimbursement by VA for 
unauthorized medical expenses incurred in connection with 
private hospital treatment and surgery between May 25, 2000, 
and May 30, 2000, at Providence Hospital in Mobile, Alabama.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from September 1945 
to November 1946.

This case came before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Medical Administration 
Service (MAS) of the Department of Veterans Affairs Medical 
Center (VAMC) in Biloxi, Mississippi, which denied the 
veteran's claim for payment of the cost for medical treatment 
and surgery between May 25, 2000, and May 30, 2000, at 
Providence Hospital in Mobile, Alabama.  Although the 
Montgomery RO has jurisdiction over the veteran's claims 
folder, this appeal arose from the Biloxi VAMC.


FINDINGS OF FACT

1.  The veteran received emergency medical treatment, 
including cardiac surgery, at Providence Hospital between May 
25, 2000, and May 30, 2000.

2.  Although at the time of admission the veteran had been 
awarded nonservice-connected disability pension benefits, he 
had not been granted service connection for any disability, 
nor was he a participant in a VA vocational rehabilitation 
program.


CONCLUSION OF LAW

The veteran is not entitled to payment for or reimbursement 
of medical expenses incurred in connection with his treatment 
and surgery between May 25, 2000, and May 30, 2000, at 
Providence Hospital in Mobile, Alabama.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for reimbursement

The veteran is seeking payment for or reimbursement of 
unauthorized medical expenses incurred in connection with 
private treatment and surgery at Providence Hospital in 
Mobile, Alabama between May 25, 2000, and May 30, 2000. 

Applicable law provides that, for the purpose of payment or 
reimbursement of the expenses of hospital care or medical 
services not previously authorized, a person must meet all 
the criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Private medical expenses may be reimbursed where

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service- 
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or hasten the return to a 
course of training which was interrupted 
because of such illness, injury, or 
dental condition; and

(3) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728 (West 1991).

These statutory requirements are implemented in 38 C.F.R. 
§ 17.120, under which the three requirements are stated as 
follows: (1) The care must be of a veteran with a service-
connected disability who needs the care for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from service-connected disability, or for any 
illness, injury or dental condition of a veteran who is 
participating in a program of vocational rehabilitation who 
is medically determined to be in need of such services; (2) 
the care must be rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (3) VA or Federal facilities must have been not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.  38 C.F.R. § 17.120 
(2001).

Each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran presented to the emergency room of 
the Providence Hospital in Mobile, Alabama, on May 25, 2000, 
with complaints of shortness of breath and substernal chest 
pain.  He was admitted and the next day he underwent coronary 
artery bypass grafting times four.  He remained hospitalized 
at this private facility until May 30, 2000.  At the time of 
his admission to the private hospital, the veteran had been 
awarded VA nonservice-connected disability pension benefits, 
but he did not have a service-connected disability and was 
not participating in a program of vocational rehabilitation. 

In the course of this appeal, the veteran has argued that 
throughout the month of April 2000, he had been seeking 
outpatient treatment at a VA clinic in Mobile, Alabama, for 
chest pain symptoms.  The treatment he received during that 
time included a prescription for nitroglycerin.  In light of 
this preceding history of treatment, he has questioned why he 
was not ultimately sent to either the Mobile VA clinic or the 
Biloxi VAMC for his needed coronary surgery.  He has asserted 
that on the morning of his admission to Providence Hospital, 
his niece called the Mobile VA clinic and was told that the 
veteran's physician was out and that the only other 
potentially available VA physician was booked for the day.  
The VA physician's secretary apparently recommended that the 
veteran be taken to the nearest emergency facility, as the 
Biloxi VAMC was over an hour and a half drive away.  The 
veteran has also asserted that once he had been stabilized at 
the Providence Hospital emergency room on May 25, 2000, his 
family twice asked for him to be transferred to the Biloxi 
VAMC for surgery and that both requests were denied.  In a 
March 2001 letter, the veteran's niece essentially reiterated 
these points.

While the facts of this case are most compelling, the Board 
nevertheless concludes that the veteran's claim must be 
denied as a matter of law.  The simple fact is that even if 
the veteran were to establish that he had met the criteria of 
treatment for a medical emergency on May 25, 2000, and 
demonstrated that VA or other Federal facilities were not 
feasibly available, he would still fail to meet another 
necessary requirement under 38 U.S.C.A. § 1728.  
Specifically, the requirement that care or services must be 
for an adjudicated service-connected disability, or a 
nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or any illness, injury, or dental condition in 
the case of a veteran who (i) is a participant in a 
vocational rehabilitation program and (ii) is medically 
determined to have been in need of care or treatment to make 
possible such veteran's entrance into a course of training, 
or hasten the return to a course of training which was 
interrupted because of such illness, injury, or dental 
condition.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. 
§ 17.120(a)(1)-(4).  

Here, the veteran had been awarded nonservice-connected 
disability pension benefits effective from September 1988 (as 
reflected by rating decisions dated in January 1989 and March 
1990).  However, at the time of his admission on May 25, 
2000, he did not have any adjudicated service-connected 
disabilities, nor was he participating in a VA vocational 
rehabilitation program.  Consequently, there is simply no 
legal basis upon which the veteran is entitled to payment by 
or reimbursement from VA for the medical treatment received 
at Providence Hospital in May 2000.  38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(4); see also Argo v. 
Derwinski, 2 Vet. App. 509 (1992) (veteran's claim for 
reimbursement for medical expenses incurred as a result of 
heart surgery at a private facility denied because treatment 
did not arise from a condition previously determined to be 
service connected). 

By this decision, the Board does not intend to convey any 
lack of sympathy to the veteran's claim.  However, the Board 
has no authority to overrule or overlook the mandatory 
statutory requirements for payment for or reimbursement of 
private medical expenses.  When the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran submitted a formal claim for payment or 
reimbursement by VA for unauthorized medical expenses (VA 
Form 10-583) in September 2001.  Thus, there is no issue as 
to provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The Biloxi VAMC sent the veteran a letter 
denying his claim (and explaining the reason why) in July 
2000, as well as a statement of the case in December 2000.  
These documents together listed the evidence considered, the 
legal criteria for determining whether payment or 
reimbursement could be made, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing the 
veteran of the information and evidence necessary to 
substantiate his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the medical records pertaining to the veteran's 
May 2000 hospitalization and surgery have been obtained, and 
there is no indication that there are any relevant records 
outstanding. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  As the disposition of this claim 
turns on the law and not the evidence, no medical examination 
or opinion is necessary.

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO or VAMC, or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO or VAMC for initial consideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's care at 
Providence Hospital between May 25, 2000, and May 31, 2000, 
is denied.



		
C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

